DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed December 15, 2020 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 10, 11, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 11, 13, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  More particularly, the Specification teaches a gasket is configured to be disposed within the first lumen between a shoulder formed by the inner surface of the first adapter and a distal surface of the second adapter, the coupling member configured to limit at least one discontinuity between the inner surface of the first adapter and the inner surface of the second adapter (see published Specification, para. 0113, 0114 and 0238). On the other hand, the Specification teaches a coupling member can form a snap fit, a press fit, a friction fit to couple the first and second adapters (see Specification para. 0241, 0244). The distinction between the gasket and the coupling member is uncertain. In addition, in Claim 7 the term “consistent fluid flow path” is indefinite because the metes and bounds of the limitation are uncertain.  In addition, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4676256 to Golden (Golden) in view of US 20090305315 to Gandola et al. (Gandola) and US 20010010247 to Snow (Snow). 

In regards to Claims  7 and 13, Golden teaches a device (see fig. 1, 4: ref. sign 10 "hypodermic device”) for procuring a blood sample with reduced damage from a patient to reduce inaccurate results in testing of the blood sample, the device comprising: a first adapter (see Fig. 1, 4: ref. sign 24 "threaded female end”) having a distal end portion and a proximal end portion, the distal end portion configured to be placed in fluid communication with a patient, the first adapter having an inner surface that defines a first lumen extending between the distal end portion and the proximal end portion of the first adapter; a second adapter (see fig. 1, 4: ref. sign 20 "male threaded fitting”) having a distal end portion and a proximal end portion, the distal end portion of the second adapter configured to be coupled (see Fig. 4) to the proximal end portion of the first adapter and at least partially disposed in the first lumen, the proximal end portion of the second adapter configured to be placed in fluid communication with a fluid reservoir, the second adapter having an inner surface that defines a second lumen extending between the distal end portion and the proximal end portion of the second adapter’ and, the inner surface of the first adapter, the inner surface of the second adapter and collectively defining a consistent fluid flow path (see Fig. 4: ref. sign 18 "main passage”) between the patient and the fluid reservoir when the second adapter is coupled to the first adapter, such that bodily fluid flows within the fluid flow path (see Fig. 5: ref sign 44 “valves”), but does not explicitly teach a) at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample and b) a coupling member configured to be disposed within the first lumen between a shoulder formed by the inner surface 

Gandola teaches at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample (i.e.. Gandola teaches using less force to extract a fluid sample from the container, thereby, the cellular components of the fluid sample will suffer less shear damage and platelets are less likely to become activated as a result of the transfer (see entire document, for example para. 0046).  Still further, using official notice, it is well-known or common knowledge in the art are capable of instant and unquestionable demonstration as being well-known that for certain blood cell test, such as a CBC count, the blood cells should not be hemolyzed in order to have an accurate test. However, it is also known that to have a blood count differential, the red blood cells are hemolyzed.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the valving taught by Golden by routine experimentation to control the flow taught by Gandola for the predictable purpose of having at least one flow characteristic configured to limit a stress within the flow of the bodily fluid below a threshold amount of stress otherwise sufficient to hemolyze at least a portion of the blood and lead to inaccurate results in testing of the blood sample (see MPEP 2144.05 II. A. Optimization Within Prior Art Conditions or Through Routine Experimentation "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Snow teaches a coupling member configured to be disposed within the first lumen between a shoulder formed by the inner surface of the first adapter and a distal surface of the second adapter, the coupling member configured to limit at least one discontinuity between the inner surface of the first adapter and the inner surface of the second adapter for the purpose of making a hemostatic seal (see entire document, for example Fig. 2 and para. 0039). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the device taught by Golden modified with a coupling member configured to be disposed within the first lumen between a shoulder formed by the inner surface of the first adapter and a distal surface of the second adapter, the coupling member configured to limit at least one discontinuity between the inner surface of the first adapter and the inner surface of the second adapter for the predictable purpose of making a hemostatic seal.  

In regards to Claims 10 and 11, using official notice, it is well-known or common knowledge in the art are capable of instant and unquestionable demonstration as being well-known to align the inner surface of the first adapter and the inner surface of the second adapter to limit a discontinuity between the inner surfaces for the purpose of having a smooth inner surface which will not damage cells. 

In regards to Claim 15, using official notice, it is well-known or common knowledge in the art are capable of instant and unquestionable demonstration as being well-known that to use a gasket having an inner surface configured to be aligned with a portion of inner surface of the first adapter and a portion of the inner surface of the second adapter when disposed between the first adapter and the second adapter to define a substantially fluid tight seal therebetween.  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170336307 to Distel et al. (Distel) in view of US 20150032067 to Bullington et al. (Bullington) and US20080312576 to McKinnon et al. (McKinnon).

In regards to Claims 16 and 18, Distal teaches a device for procuring a blood sample with reduced damage from a patient to reduce inaccurate results in testing of the blood sample, the device comprising: a first adapter having a distal end portion and a proximal end portion, the first adapter defining a first lumen extending between the proximal end portion and the distal end portion, the first lumen having a first diameter; a second adapter having a distal end portion and a proximal end portion, the proximal end portion of the second adapter configured to be placed in fluid communication with a fluid reservoir, the second adapter defining a second lumen extending between the proximal end portion and the distal end portion of the second adapter, the second lumen having a second diameter; and a third adapter having a distal end portion configured to be coupled to the proximal end portion of the first adapter and a proximal end portion configured to be coupled to the distal end portion of the second adapter, the third adapter defining a third lumen extending between the proximal end portion and the distal end portion of the third adapter, the third lumen having a third diameter smaller than the first diameter and the second diameter, the first lumen, the second lumen, and the third lumen collectively defining a fluid flow path between the patient and the fluid reservoir when the third adapter is coupled between the first adapter and the second adapter, the third diameter of the third lumen operable to reduce a negative pressure within a portion of the fluid flow path defined by the first adapter (see entire document, for example Fig. 3B), but does not explicitly teach a) the distal end portion configured to be placed in fluid communication with a patient and b) the third lumen having a distal diameter substantially equal to the first diameter, a proximal 

 Bullington teaches a multiple segmented device having a needle (220) for transferring fluid directly from a patient for the purpose of transferring blood from the patient for analysis.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fluid transferring device taught by Distel with placing the distal end portion in fluid communication with a patient taught by Bullington for the predictable purpose of directly transferring blood from the patient for analysis. 

McKinnon teaches the third lumen having a distal diameter substantially equal to the first diameter, a proximal diameter substantially equal to the second diameter, and a medial diameter smaller than the distal diameter and the proximal diameter (i.e., the inner surface includes a choke portion disposed between the proximal end portion and the distal end portion of the third adapter, the choke portion has the medial diameter) for the purpose of altering or throttling the flow of blood into the receptacle for patients having low and high blood pressure (see entire document, for example para. 0013).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the fluid transferring device taught by Distel in view of Bullington with includes a choke portion disposed between the proximal end portion and the distal end portion of the third adapter, the choke portion has the third diameter taught by McKinnon for the predictable purpose of altering or throttling the flow of blood into the receptacle for patients having low and high blood pressure. 

In regards to Claim 17, Distal teaches reducing the negative pressure within the portion of the fluid flow path distal to the third adapter which is operable to reduce damage to at least a portion of the blood flowing through the fluid flow path, and wherein the damage of at least the portion of the blood can produce inaccurate results in testing of the blood sample (see entire document, for example Distal Fig. 3B. For clarification, the figure shows an inner surface that has a diameter that is varied along the length of the device. That is to say, a first portion of the inner surface has a diameter that is different from a diameter of a second portion of the inner surface and thus, can reduce, constrict, limit, and/or otherwise control a flow of blood there through. In such embodiments, a region of a lumen having a relatively larger diameter can be associated with a larger pressure than a region of the lumen having a relatively smaller diameter, while conversely, a velocity associated with the region of the lumen having the relatively larger diameter is less than a velocity associated with the region of the lumen having the relatively smaller diameter. As such, the device meets the claim limitation and the function of reducing damage to at least a portion of the blood flowing through the fluid flow path would be inherent.).  

In regards to Claim 19 and 20, using official notice, it is well-known or common knowledge in the art are capable of instant and unquestionable demonstration as being well-known to have an inner surface of a lumen form a smooth transition from the distal to the medial diameter and the proximal diameter to the medial diameter of adjacent lumen portions (Claim 19) which produces a laminar flow of blood flowing through the lumen (Claim 20) for the predictable purpose of having a smooth inner surface and non-turbulent flow to minimize damage to blood cells. 

Response to Amendments and Arguments
Applicant’s amendments and arguments filed December 15, 2020 have been fully considered. Accordingly, the prior rejections under 35 USC 112 and 35 USC 102 have been withdrawn. Similarly, the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791